DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The Title has been amended, to delete “And Methods”, such that it should recite: “Apparatus for Contact Insertion and Retention Testing”.

Allowable Subject Matter
Claims 11-22 and 24-31 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 15, 16, 17 and 20 were previously indicated as allowable if rewritten, and remain allowable for those reasons in the prior Official Communication (mailed 01/06/2021).  
Regarding independent claim 11, the prior art does not disclose the newly added limitations of the insertion tip having a circular cylindrical portion and a grooved (c-shaped or 
There are c-shaped or semicircular probes in the prior art (e.g. Martin (US 2292236), Draper (US 2009/0255352) and Hoshino (US 5,629,627)).  However, in Martin and Draper, those probes are not disclosed as being presented in conjunction with another, different, portion which is a test probe that is configured to connect to a different end of the contact, and where both the insertion tip and the test probe move in opposing directions.  Moreover, a combination rejection of Aoyama IVO Kashiyama and further IVO Draper or Hoshino would not be reasonable, and would rely on improper hindsight rationale.  Though Draper at first appears to read on the limitations, but it is directed to a nondestructive contact tester, not closely related to the testers of the instant application.  Hoshino discloses an “insertion tip” (3, connector receiving portion) which appears similar to element (113) of Aoyama, previously cited as the “insertion tip” of the claim.  Portion (3) of Hoshino further shows “c-shaped or semi-circular” grooved portions (3H).  But, there is no “circular cylindrical portion” in either of (113, Aoyama) or (3, Hoshino), much less one which is held by an insertion tip displacement assembly; (3) is stationary in Hoshino, which also teaches away from the inventive concepts.
Regarding new claim 24, the prior art does not disclose or teach the apparatus including an insertion arm that is vertically displaceable relative to a holding clamp; an insertion tip .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEFFREY T CARLEY/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729